Name: Commission Regulation (EEC) No 443/88 of 17 February 1988 amending Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  civil law;  EU finance
 Date Published: nan

 18 . 2 . 88 Official Journal of the European Communities No L 45/27 COMMISSION REGULATION (EEC) No 443/88 of 17 February 1988 amending Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice levies and entail the risk of the speculative abandonment of licences with advance fixing of the levy ; whereas in order to avoid that risk, the amount of the security provided for the issue for the said licences should be increased ; whereas, as a consequence Article 12 ( 1 ) (b) of Regulation (EEC) No 2042/75 should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EEC) No 3989/87 (2), Having regard to Council Regulation (EEC) No 1418/76 on 21 June 1976 on the common organization of the market in rice (3), as last amended by Commission Regu ­ lation (EEC) No 3990/87 (4), and in particular Article 10 thereof, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ^, as amended by Regulation (EEC) No 3985/87 (6), and in particular Article 1 5 thereof, Whereas Regulation (EEC) No 2658/87 established, with effect from 1 January 1988 , a combined goods nomen ­ clature based on the harmonized system which will meet the requirements of the Customs Tariff and the nomen ­ clature of goods for the external trade statistics of the Community ; Whereas, as a consequence, it is necessary to express the descriptions of goods and tariff heading numbers which appear in Commission Regulation (EEC) No 2042/75 Q, as last amended by Regulation (EEC) No 1 665/87 (8), according to the terms of the combined nomenclature ; Whereas Commission Regulation (EEC) No 3846/87 ( ®), established, with effect from 1 January 1988 , an agricul ­ tural product nomenclature for export refunds which includes additional subdivisions to those of the combined nomenclature ; whereas it is appropriate to refer to these subdivisions on export certificates for certain products for which specific indications are required ; whereas, as a consequence Article 5 of Regulation (EEC) No 2042/75 should be amended ; Whereas major flucutations in rice prices on the world market are leading to substantial variations in the level of Article 1 Regulation (EEC) No 2042/75 is hereby amended as follows : 1 . Article 5 is replaced by the following : Article 5 1 . For products falling within CN .codes 1102 20 and 1103 13, the applicant may, in his application for an export licence indicate products falling under two contiguous subdivisions of either of the subheadings. The two subdivisions indicated on the application shall appear on the export licence. 2. For products falling within CN code 2309, excluding 2309 10 70 , 23Q9 90 10, 2309 90 70, 2309 90 91 and 2309 90 99, and containing less than 50 % by weight of milk products, the application for an export licence shall contain :  in section 7, the description of the product and its cereal content in conformity with the refund nomenclature specfied in the Annex to Commis ­ sion Regulation (EEC) No 3846/87 (*)  in section 8 , the reference : 'ex 2309'. The application may contain in section 7 the contiguous cereal content categories referred to in the first indent of the preceding subparagraph . (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 377, 31 . 12. 1987, p. 1 . 3) OJ No L 166, 25. 6. 1976, p. 1 . The details in the application shall appear on the export licence. o OJ No L 377, 31 . 12. 1987, p. 15 . O OJ No L 256, 7. 9 . 1987, p. 1 . ( «) OJ No L 376, 31 . 12. 1987, p. 1 . 0 OJ No L 213, 11 . 8 . 1975, p. 5. 0 OJ No L 155, 16. 6. 1987, p. 10 . ¥) OJ No L 366, 24. 12. 1987, p. 1 . 0 OJ No L 366, 24. 12. 1987, p. 1 .' No L 45/28 18 . 2. 88Official Journal of the European Communities 1006 10 99, 1006 20, 1006 30, 1006 40, 1007 and 1008 ; 2. Article 12 ( 1 ) (b) is replaced by the following : '(b) in the case of import licences with advance fixing of the levy :  16 ECU per tonne for products falling within CN codes 0709 90 60, 071290 19, 1001 10, 1001 90 91 , 1001 90 99, 1002, 1003 , 1004, 1005 10 90, 1005 90 00/ 1006 10 91 ,  4 ECU per tonne for other products. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 1988 . For the Commission Frans ANDRIESSEN Vice-President